t c memo united_states tax_court marko porter petitioner v commissioner of internal revenue respondent docket no filed date marko porter pro_se charles b burnett for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and additions to tax pursuant to sec_6651 in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner received and failed to report income during the taxable years in issue petitioner's proper filing_status for the taxable years in issue whether petitioner is entitled to dependency_exemption deductions for his two sons for the taxable years in issue whether petitioner is liable for the sec_6651 additions to tax for failure_to_file his and returns and whether we should impose a penalty on petitioner pursuant to sec_6673 petitioner resided in tempe arizona on the date the petition was filed in this case no stipulations of fact were filed in this case petitioner was married and supported his two sons during the taxable years in issue village auto electric reported to respondent that it paid petitioner employee wages in the amount of dollar_figure during arizona department of economic security arizona des reported to respondent that it paid petitioner unemployment_compensation in the amount of dollar_figure during patrick steve o'brien reported to respondent that he paid petitioner employee wages in the total amount of dollar_figure during polar bear auto air reported to respondent that it paid petitioner nonemployee compensation in the amount of dollar_figure during arizona des reported to respondent that it paid petitioner unemployment_compensation in the amount of dollar_figure during arctic auto air electric reported to respondent that it paid petitioner employee wages in the amount of dollar_figure during the first issue for decision is whether petitioner received and failed to report income during the taxable years in issue sec_61 includes in gross_income all income from whatever source derived including but not limited to compensation_for services sec_61 sec_85 provides that gross_income includes unemployment_compensation unemployment_compensation means any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_85 petitioner alleges that the information returns submitted to respondent by the reporting payers are unreliable at trial he admitted receiving unemployment_compensation from arizona des in the amounts reported to respondent he refused to admit that he received employee wages and nonemployee compensation in the amounts reported to respondent by village auto electric patrick steve o'brien polar bear auto air and arctic auto air electric yet he admitted at trial that his endorsement was on the back of a number of checks issued to him by village auto electric during and stated in his first amended petition as one of the facts upon which he based his case that while village auto electric patrick obrien sic or arctic auto air electric had the right to tell the petitioner what to do village auto electric patrick obrien sic or arctic auto air electric did not have the right to tell the petitioner how to accomplish his tasks village auto electric patrick obrien sic or arctic auto air electric had to rely upon the petitioner's knowledge and experience respondent's revenue_agent shelby bare testified that respondent relied upon payer information returns which were received under the information_returns_program irp in making the determinations contained in the statutory notices of deficiency issued to petitioner in this case respondent submitted transcripts from his irp master_file which list the payers which reported payments to petitioner during and based on the record we find that petitioner has failed to prove any error in respondent's determinations on this issue he introduced no credible_evidence which persuades us that the amounts of income reported on the information returns received by respondent were inaccurate on cross-examination petitioner was specifically asked whether he received the amounts determined by respondent in the statutory notices of deficiency for the years in issue from village auto electric patrick steve o'brien polar bear auto air and arctic auto air electric his objection to each question was overruled and he was ordered to answer his answer i will remain silent at this time on that question accordingly we hold that petitioner received and failed to report employee wages nonemployee compensation and unemployment_compensation in the amounts determined by respondent for the taxable years in issue the second issue for decision is petitioner's proper filing_status for the taxable years in issue in the statutory notices of deficiency respondent determined that petitioner's proper filing_status for and was single however respondent conceded at trial that petitioner was married during the taxable years in issue since petitioner did not make a single return jointly with his wife under sec_6013 we hold that his proper filing_status for and was married_filing_separately sec_1 the third issue for decision is whether petitioner is entitled to dependency_exemption deductions for his two sons for the taxable years in issue in the statutory notices of deficiency respondent did not allow petitioner dependency_exemption deductions for his two sons for and at trial respondent's counsel stated that petitioner had presented two birth certificates for dependents he further stated respondent's position with respect to the allowance of exemption deductions for the two dependents as follows under code sec_151 it says no exemptions shall be allowed under this section with respect to any individual unless the taxpayer_identification_number of such individual is included in the return claiming the exemption our position is that without returns filed mr porter doesn't get the benefit of claiming the exemptions although respondent's counsel accurately recited the current rule_of law provided in sec_151 such rule was not effective during the taxable years in issue small_business job protection act of publaw_104_188 sec d 110_stat_1755 accordingly we hold that petitioner is entitled to dependency_exemption deductions for his two sons for the fourth issue for decision is whether petitioner is liable for the sec_6651 additions to tax for failure_to_file his and returns sec_6651 imposes an addition_to_tax for failure_to_file timely returns unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 based on the record we find that petitioner has failed to prove that his failure_to_file his returns was not due to willful neglect or that such failure was due to reasonable_cause we therefore hold that petitioner is liable for the sec_6651 additions to tax the fifth issue for decision is whether we should impose a penalty on petitioner pursuant to sec_6673 whenever it appears to this court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer's position in such proceeding is frivolous or groundless the court in its discretion may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 and b a position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir a penalty may be properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous 820_f2d_1464 9th cir petitioner initiated this case by filing an imperfect petition in his first amended petition petitioner alleged the following facts as the basis for his case a the petitioner is married and has two children a the petitioner's labor is his property b as part of his life he receives his labor as a day to day gift from his creator c the property was received by him after date d the petitioner's creator is the original owner of this property and his creator did not receive the property as a gift before giving it to the petitioner e the secretary_of_the_treasury of the united_states or his authorized delegate either failed to determine the basis cost in the petitioner's labor as required by internal_revenue_code irc sec_1015 or was unable to determine the basis cost that the petitioner's creator has in the gift of the labor sic was given to the petitioner f the petitioner has been unable to discover the basis cost his creator had in the labor at the time it was given to the petitioner as a gift g because he failed or was unable to determine the basis cost the petitioner's creator had in the labor that was given to the petitioner as a gift the secretary was required to proceed as if the basis cost in the labor is the fair_market_value of the property labor based upon the best information available to him h the only information that was available to the secretary to determine the basis cost the petitioner had in his labor would be the amount he received for the labor he sold i the petitioner sold his labor under contract the basis cost in labor when sold under contract is the same for all property sold under contract which is the amount_paid in accordance with the terms of the contract whether the contract is verbal expressed or implied in his first amended petition petitioner thereafter sought the following relief from this court a dismiss the petition for lack of subject matter jurisdiction as determination of the amounts received would require determination of taxes and amounts paid under subtitle c of title_26 u s c and this court is not granted subject matter jurisdiction over subtitle c b otherwise dismiss the commissioner's notice_of_deficiency and c declare that the petitioner is entitled to the filing_status of married_filing_jointly for the purposes of determining the amount of any liability d declare that irc sec_1015 would generally establish a presumption that a man has a basis cost equal to or greater than the amount he received for the sale of his labor e declare that the respondent has the burden_of_proof of showing that the petitioner had a basis cost other than a basis cost equal to or greater than the amount he received for the sale of his labor and f declare that the petitioner had a basis cost equal to or greater than the amount he received for the sale of his labor during the years and in order to avoid our granting of respondent's motion to dismiss for failure to state a claim in this case filed date petitioner filed a second amended petition in which he omitted the frivolous assertions contained in his first amended petition nonetheless we find that petitioner's position in this case which has its genesis in common tax_protester rhetoric is utterly frivolous and was designed to delay his ultimate payment of taxes he failed to comply with our standing_pretrial_order and played semantical games throughout this proceeding we find that his second amended petition filed date was merely another delaying tactic used to prolong this proceeding petitioner knew that on date the united_states court_of_appeals for the ninth circuit had affirmed an unpublished order of this court dated date which granted respondent's motion for judgment on the pleadings dismissing petitioner's case for the years and he has once again caused this court to waste its limited resources reviewing his rejected taxpayer protests which he knew or should have known are without merit in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued and a decision will be entered under rule porter v commissioner 56_f3d_73 9th cir affg without opinion an order of this court dated date granting the commissioner's motion for judgment on the pleadings
